NUMBER 13-02-544-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG



FREEDOM NEWSPAPERS OF TEXAS, ET AL.,	Appellants,

v.

CONRADO M. CANTU,	Appellee.


On appeal from the 138th District Court
of Cameron County, Texas.




                                O P I N I O N   O N   R E H E A R I N G

 Before Chief Justice Valdez and Justices Hinojosa and Rodriguez

 
			          Opinion by Chief Justice Valdez 

 
	By a motion for rehearing filed after our original opinion was issued, appellee
contends that section 51.015 of the Texas Civil Practice and Remedies Code requires
appellants to pay appellee's costs and attorney's fees.  We agree.
	Section 51.015 of the civil practice and remedies code provides that:

	In the case of an appeal brought pursuant to Section 51.014(6), if the
order appealed from is affirmed, the court of appeals shall order the
appellant to pay all costs and reasonable attorney fees of the appeal;
otherwise, each party shall be liable for and taxed its own costs of the
appeal.

Tex. Civ. Prac. & Rem. Code Ann. § 51.015 (Vernon 1997).  The terms of this statute
are mandatory.  See New Times, Inc. v. Isaacks, 91 S.W.3d 844, 864 (Tex. App.-Fort
Worth 2002, pet. granted); Gaylord Broad.Co. v. Francis, 7 S.W.3d 279, 286 (Tex.
App.-Dallas 1999, pet. denied); KTRT Television, Inc. v. Fowkes, 981 S.W.2d 779,
785 (Tex. App.-Houston [1st Dist.] 1998, pet. denied).  
	The instant appeal was brought pursuant to section 51.014(6) of the civil
practice and remedies code and this Court has affirmed the order subject to appeal. 
Accordingly, we grant appellee's motion for rehearing and order appellants to pay all
costs and reasonable attorney's fees for the appeal.  New Times, Inc., 91 S.W.3d at
864; Gaylord Broad. Co., 7 S.W.3d at 286.  We remand this matter to the trial court
for a determination of the costs and reasonable attorney's fees for this appeal.
 

 
								Rogelio Valdez,
								Chief Justice

 
Opinion delivered and filed
this 18th day of December, 2003.